Citation Nr: 1728367	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-03 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD) with mood features (previously rated as mood disorder, non-origin specific, and anxiety disorder, non-origin specific, with cannabis abuse and alcohol abuse).


REPRESENTATION

Veteran represented by:	Seth E. Berman, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to August 2002, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for mood disorder, non-origin specific, and anxiety disorder, non-origin specific, with cannabis abuse and alcohol abuse.  The Veteran appealed the initial disability rating.  The diagnosis was subsequently changed to PTSD with mood features.  The issue above is reframed to reflect this change of diagnosis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that remand is necessary for the following reasons:  First, additional evidence was obtained by VA at the Veteran's request to be considered in this matter; however, the RO did not issue a Supplemental Statement of the Case indicating a review of this evidence as sought by the Veteran.  See 38 C.F.R. § 19.31.  Second, the record suggests that complete VA treatment records for the appeal period have not been associated with the record.  See 38 C.F.R. § 3.159(c).  Notably, while the record includes VA treatment records from the Denver VA Medical Center (VAMC) dated prior to October 2014 and those from the Wilmington VAMC dated from April 2015 to August 2016, there are no treatment record for the period of time between October 2014 and April 2015-these do not appear to have been requested.

As remand is necessary, the Board further believes that another VA examination should be obtained in this matter.  It is noted that, pursuant to the RO in Wilmington, Delaware, VAMC Wilmington scheduled the Veteran for another VA psychiatric examination to ascertain the severity of his service-connected disability, which he failed to attend.  The reasons for his failure to present for the VA examination are unknown.  The claims file shows that the Veteran's official address of record is located in Florida, but there is also evidence of record showing that he resides in Bethany Beach, Delaware-and meanwhile the Denver RO has jurisdiction of the appeal.

The Veteran is cautioned that, under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, "the claim shall be denied," unless good cause is shown.  See 38 C.F.R. § 3.655(a), (b).  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran should cooperate and assist as requested in the development of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all updated treatment records to include VA treatment records dated between October 2014 and April 2015, and VA treatment records dated since August 2016-particularly those pertaining to psychiatric treatment and counselling/therapy.

2.  The Veteran should be scheduled for a VA examination by a qualified medical professional to ascertain the severity of his service-connected psychiatric disability using the most recent Disability Benefits Questionnaire for evaluating PTSD.  The examiner should review the Veteran's claims file and the review should be noted in the report.  All symptoms should be identified to include the frequency, severity, and duration of those symptoms.  The examiner should clearly indicate (a) the level of occupational and social impairment at present and (b) the level of occupational and social impairment, if different, between September 2010 and this examination.  The examiner should describe the functional limitations, if any, on the Veteran's ability to perform the mental and physical acts required for employment due to his service-connected psychiatric disorder-to include those arising from medications taken for that disorder.

3.  After ensuring that the development sought has been completed and obtaining any other necessary development, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




